                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                          )
LEONARD R. O'NEILL, JR.,                  )
    Plaintiff,                            )
                                          )
      v.                                  )          C.A. No. 18-256-JJM-LDA
                                          )
ELECTRIC BOAT CORPORATION,                )
    Defendant.                            )
_________________________ )
                                       ORDER

      Before the Court is Defendant Electric Boat Corporation's Motion to Dismiss

Plaintiff Leonard R. O'Neill, Jr.'s Complaint. ECF No. 21.

      Leonard R. O'Neill, Jr. worked at Electric Boat for fifteen years as a shipfitter

and a structural inspector. Electric Boat laid him off in 1997 in good standing. In

2013, Mr. O'Neill applied for work again at Electric Boat and they offered him a job

but rescinded it a few months later after discovery of Mr. O'Neill's pending federal

criminal charge. Mr. O'Neill filed a charge of discrimination against Electric Boat

with the Equal Employment Opportunity Commission alleging sex and criminal

status discrimination. During a telephone conference mediation, Mr. O'Neill alleges

that Electric Boat and he reached an oral agreement that if a position was available

after his incarceration, Electric Boat would hire him.        The signed settlement

ag1·eement says nothing about this oral agreement.

      After his release, Mr. O'Neill applied for a job at Electric Boat in 2016, but

Electric Boat refused to hire him. As a result, he filed this lawsuit claiming that

Electric Boat breached its promise to him to hire him when he was released and
discriminated against him.       Electric Boat has moved to dismiss the complaint

claiming that it had no contract with Mr. O'Neill to rehire him, and that he alleges

no valid claim for age discrimination.

Cont1·act

      Mr. O'Neill's claim that he had a contract with Electric Boat for it to rehire him

after his release does not hold up for at least three reasons:

            1. Ivir. O'Neill does not allege a valid enforceable contract because he does

               not plead that he gave any consideration (benefit negotiated between

               the parties) to Electric Boat in exchange for a promise to rehire him. See

               Andoscia v. Town of N. Smithfield, 159 A. 3d 79, 82 (R.I. 2017) (finding

               that no contract existed where there was no evidence of consideration in

               exchange for a guaranteed term of employment).

            2. The written settlement agreement (the contract) does not have the

               promise Mr. O'Neill alleges. He claims that it was an oral promise, but

               the law does not support an oral promise when there is a complete

              written agreement.     See Giorgio v. Nukem, hw., 624 A.2d 896, 899

               (Conn. App. 1993) (holding that prior negotiations and agreements may

              not add to a fully integrated written agreement) 1; accord Riley v. St.

               Gennain,    723   A.2d    1120,   1122    (R.I.   1999)   (holding   that




      1  The Electric Boat Agreement provides that it is to be "interpreted pursuant
to tho laws of Connecticut." ECF No. 14·2 at Ex. C ,111. In any event, Rhode Island
authority stands for the same proposition.

                                            2
             contemporaneous oral modifications may not add to an integrated

             written agreement).

          3. The law requires a contract that cannot be completed within one year to

             be in writing. Because Electric Boat made the alleged oral promise in

             2013, and Mr. O'Neill sought enforcement in 2017, any enforceable

             contract would have to have been in writing. See R.I. Gen. Laws § 9·1·

             4 ("No action shall be brought ... to charge any person upon any

             agreement which is not to be performed within the space of one year

             from the making ... unless the promise or agreement upon which the

             action shall be brought ... shall be in writing, and signed by the party to

             be charged ... ").

      For all these reason Mr. O'Neill's claim of breach of contract fails.

Disclimina tion

      Mr. O'Neill claims that Electric Boat discriminated against him in violation of

the "discrimination in employment act of 1967."          He is referring to the Age

Discrimination in Unemployment Act of 1967. 29 U.S.C. § 621. The problem with

this claim is that Mr. O'Neill neither alleges his age, nor any plausible facts that

would allow one to conclude that Electric Boat did not hire him because of his age.

CONCLUSION

      While it is certainly understandable that Mr. O'Neill is frustrated that his

criminal record is keeping him from getting a job that he wants, unfortunately for




                                          3
him, neither contract law nor existing federal discrimination law supports any claim

for relief.

       The Court therefore GRANTS Defendant Electric Boat Corporation's lVIotion

to Dismiss. ECF No.21.




John J . McConnell, Jr.
United States District Judge

April 3, 2019




                                        4
